Citation Nr: 0029798	
Decision Date: 11/14/00    Archive Date: 11/16/00

DOCKET NO.  99-15 876 A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Whether an overpayment of disability compensation in the 
amount of $728 was properly created.

2.  Entitlement to waiver of recovery of an overpayment of 
disability compensation in the amount of $728.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

C. L. Mason, Counsel


INTRODUCTION

The veteran served on active duty from November 1971 to 
August 1979.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a July 1999 decision by the North Little Rock, 
Arkansas Department of Veterans Affairs (VA) Regional Office 
Committee on Waivers and Compromises (Committee), which 
determined that the overpayment in the amount of $728 was 
properly created and waiver of the recovery of the 
overpayment was denied.  This overpayment is based on the 
termination of school attendance by the veteran's son, E.  
The veteran and his representative appeared before a hearing 
officer at a hearing at the RO in September 1999.

The Board notes that the veteran raised the issues of 
creation and waiver regarding a separate overpayment in the 
amount of $1,152.67.  This overpayment is based on the 
receipt of Chapter 35 educational assistance by the veteran's 
other son, R, while the veteran was receiving disability 
compensation for this son as a dependent.  In late September 
1999, the Committee determined that this overpayment was 
properly created and waiver was denied.  However, a notice of 
disagreement with the September 1999 Committee decision is 
not of record.  The United States Court of Appeals for 
Veterans Claims (Court) has noted that 38 U.S.C.A. § 7105 
(West 1991) establishes a series of very specific, 
sequential, procedural steps that must be carried out by a 
claimant and the RO or other "agency of original 
jurisdiction" (AOJ) (see Machado v. Derwinski, 928 F.2d 389, 
391 (Fed. Cir. 1991)) before a claimant may secure "appellate 
review" by the BVA.  Absent a notice of disagreement, 
statement of the case, and substantive appeal, the Board does 
not have jurisdiction over the issue.  Rowell v. Principi, 4 
Vet. App. 9 (1993); Roy v. Brown, 5 Vet. App. 554 (1993).  

FINDINGS OF FACT

1.  In February 1999, the veteran advised the VA of the 
termination of schooling of his son, E., in January 1999.

2.  The veteran did not return his March 1, 1999, April 1, 
1999, or May 1, 1999 disability compensation checks.

3.  There was fault on the veteran's part in creation of the 
overpayment of pension benefits since he was aware that he 
was not entitled to additional disability compensation 
benefits after March 1, 1999. 


CONCLUSION OF LAW

The overpayment of additional disability compensation 
benefits was not due solely to error on the part of the VA 
and was properly created.  38 U.S.C.A. § 1155 (West 1991); 38 
C.F.R. §§ 3.500, 3.660, 3.667 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran asserts that the alleged overpayment of VA 
additional disability compensation benefits was created 
solely as the result of administrative error by the VA as 
that he informed the RO of his son's termination of schooling 
in February 1999, but the RO did not adjust his benefits 
until June 1999.

The RO, in a January 1999 decision determined that the 
veteran was entitled to a total rating based on individual 
unemployability.  In a February 1999 award letter, the RO 
informed the veteran that he was entitled to VA disability 
compensation to include additional benefits for his son, E., 
based on his school attendance.  At that time, the veteran 
was advised that his award was based on family income and 
that he should advise the VA immediately of any change.  

Additional compensation may be paid from a child's 18th 
birthday based upon school attendance if the child was 
pursuing a course of instruction at that time.  38 C.F.R. 
§ 3.667 (2000).  A person who is receiving compensation 
benefits is required to report to the VA in writing any 
material change or expected change in dependency status.  38 
U.S.C.A. § 1506; 38 C.F.R. §§ 3.277, 3.660 (2000).   
Overpayments created by the retroactive discontinuance of 
compensation benefits will be subject to recovery unless 
waived.  38 C.F.R. § 3.660 (2000).

Sole administrative error connotes that the appellant neither 
had knowledge of, nor should have been aware of the erroneous 
award, and that his actions or his failure to act did not 
contribute to payment of the erroneous award.  The effective 
date of reduction or discontinuance of an award, based solely 
on administrative error or error in judgment, is the date of 
the last payment of the erroneous award.  38 U.S.C.A. § 
5112(b)(10) (West 1991); 38 C.F.R. § 3.500(b)(2) (2000).  In 
other words, in order for the Board to determine that the 
overpayment was not properly created, it must be established 
that the action of the VA was the sole reason for the 
overpayment.

On February 26, 1999, the veteran submitted a VA Form 21-674, 
Report of School Attendance, show that his son, E., has 
terminated school attendance on January 12, 1999.  The 
veteran did not return the VA disability compensation checks 
for March, April, or May 1999.  The RO, in a June 1999 
letter, advised the veteran that his disability compensation 
benefits were amended and reduced effective February 1, 1999 
based on the termination of E.'s school attendance.  In a 
July 1999 letter, the veteran was advised of the overpayment 
in the amount of $728.00.  

At his September 1999 hearing, the veteran contended that he 
was not at fault in the creation of the overpayment as he 
advised the RO of his son's termination of school attendance 
in February 1999 and the RO continued to pay him through 
June.  The veteran testified that he accepted these payments 
and spent them on living expenses.  He stated he had no idea 
how much money was supposed to be deducted.

Although the veteran did inform the RO of the termination of 
his son's school attendance in February 1999, the veteran 
continued to accept VA pension benefits for the month of 
March, April, and May.  Thus, the Board concludes that the 
creation of the overpayment was not due solely to error on 
the part of the VA and was therefore properly created.  38 
C.F.R. §§  3.500, 3.660 (2000).


REMAND

The Committee may accept or reject a compromise of a debt 
which exceeds $1,000 but which is not over $100,000.  38 
U.S.C.A. § 5302 (West 1991); 38 C.F.R. § 1.957 (2000).  A 
decision by the RO Committee operating within the scope of 
its authority, denying waiver of all or a part of an 
overpayment is subject to appeal. There is no right of appeal 
from a decision rejecting a compromise offer.  38 C.F.R. § 
1.958.  Once an overpayment has been resolved by compromise, 
there is no overpayment remaining.  Under VA guidelines, a 
compromise is defined as an offer in acceptance of a partial 
payment in settlement and full satisfaction of the offeror's 
indebtedness as it exists at the time the offer is made.  It 
is considered a final settlement binding on the parties to 
the compromise unless procured by fraud, misrepresentation of 
a material fact or mutual mistake of fact.  (See VA Manual 
MP-4, Part I, 8E.02 (September 1993))

The Board observes that the veteran, in a September 1999 
letter, appears to offer a compromise settlement with respect 
to his overpayment.  The Board notes that the Committee has 
not addressed this offer of compromise.  Accordingly, this 
case is REMANDED to the Committee for the following:

The Committee should consider the 
veteran's offer of compromise and issue 
a decision on such.  If the Committee 
refuses the offer of compromise, the 
case should be returned to the Board.


The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	NANCY I. PHILLIPS
	Veterans Law Judge
	Board of Veterans' Appeals



 


